                 Case 3:18-cv-05245-BHS Document 95 Filed 04/27/20 Page 1 of 2



 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     ROBERT H. LUKE,                                  CASE NO. C18-5245 BHS
 7
                             Plaintiff,               ORDER ON PARTIES’ JOINT
 8          v.                                        STATUS REPORT

 9   THE CITY OF TACOMA, a municipal
     corporation, et al.,
10
                             Defendants.
11

12          This matter comes before the Court on the Court’s order requesting a joint status
13   report (“JSR”), Dkt. 91, and the parties’ JSR, Dkt. 94.
14          Relevant here, on October 31, 2019, Defendants moved for a protective order.
15   Dkt. 52. On December 6, 2019, Defendants moved for summary judgment. Dkt. 58. On
16   December 30, 2019, Plaintiff requested that the Court deny the motion for protective
17   order, compel discovery, and permit him to supplement the record; Plaintiff also
18   responded substantively to the summary judgment motion. Dkt. 64. Also on December
19   30, 2019, as well as on January 2, 2020, Plaintiff filed motions to compel. Dkts. 74, 77.
20          On January 14, 2020, the Court held a hearing on Defendants’ motion for
21   protective order, Dkt. 52, and discussed Plaintiff’s related motions to compel, Dkts. 74,
22   77. Dkt. 86. The Court instructed the parties to meet and confer.


     ORDER - 1
              Case 3:18-cv-05245-BHS Document 95 Filed 04/27/20 Page 2 of 2



 1          On April 3, 2020, the Court requested a JSR from the parties updating the Court

 2   on the status of the outstanding discovery and requesting that the parties address what

 3   issues on summary judgment the Court may resolve without the discovery. Dkt. 91. On

 4   April 24, 2020, the parties filed a JSR notifying the Court that they have been proceeding

 5   with discovery and disagree as to the completeness of the discovery provided and as to

 6   whether additional discovery is necessary relative to the pending motion for summary

 7   judgment but agree that Plaintiff may conduct four additional depositions. Dkt. 94 at 1–2.

 8   The parties agree that Plaintiff’s claims against Defendant Frank Krause may be

 9   dismissed on the pending motion for summary judgment. Id. at 4.

10          Therefore, it is hereby ORDERED that Defendants’ motion for summary

11   judgment, Dkt. 58, is GRANTED as to Defendant Frank Krause per stipulation of the

12   parties and DENIED without prejudice as to the remainder of the motion. Defendants

13   may either renote the existing motion to a later date to accommodate the agreed-upon

14   discovery or may file a new motion once the agreed-upon discovery has been completed.

15   The Clerk shall terminate Defendant Frank Krause as a party. The parties may contact the

16   Courtroom Deputy to schedule a new trial date.

17          Dated this 27th day of April, 2020.

18

19

20
                                                      A
                                                      BENJAMIN H. SETTLE
                                                      United States District Judge
21

22


     ORDER - 2
